Exhibit 10.01

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February 10,
2005, is made by and among DynTek, Inc., a Delaware corporation, with
headquarters located at 18881 Von Karman Ave., Suite 250, Irvine, California
92512 (the “Company”), and the investors named on the signature pages hereto,
together with their permitted transferees (each, an “Investor” and collectively,
the “Investors”).

 

RECITALS:

 

A.            The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act and Rule 506 under Regulation D.

 

B.            The Investors desire, upon the terms and conditions stated in this
Agreement, to purchase in the aggregate of 14,807,692 shares of the Company’s
Common Stock (the “Common Shares”) and warrants, in the form of Exhibit A
hereto, to purchase such number of shares of the Company’s Common Stock (the
“Warrant Shares”) equal to twenty-five percent (25%) of the Common Shares,
rounded down to the nearest whole share (the “Warrants,” and collectively with
the Common Shares, the “Securities”), for an aggregate purchase price of Seven
Million Six Hundred Ninety-Nine Thousand Nine Hundred Ninety-Nine and 84/100
Dollars ($7,699,999.84) (the “Purchase Price”).  The purchase price per share of
each Common Share and the corresponding Warrant for 0.25 shares is $0.52.

 

C.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement under which the Company has agreed to provide certain registration
rights under the Securities Act, the rules and regulations promulgated
thereunder and applicable state securities laws.

 

D.            The capitalized terms used herein and not otherwise defined have
the meanings given them in Article IX hereof.

 

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Investors hereby agree as follows:

 


ARTICLE I
PURCHASE AND SALE OF SECURITIES

 


1.1           PURCHASE AND SALE OF SECURITIES.  AT THE CLOSING, SUBJECT TO THE
TERMS OF THIS AGREEMENT AND THE SATISFACTION OR WAIVER OF THE CONDITIONS SET
FORTH IN ARTICLES VI AND VII HEREOF, THE COMPANY WILL ISSUE AND SELL TO EACH
INVESTOR, AND EACH INVESTOR WILL (ON A SEVERAL AND NOT A JOINT BASIS) PURCHASE
FROM THE COMPANY, THE NUMBER OF SECURITIES SET FORTH BENEATH SUCH INVESTOR’S
NAME ON THE SIGNATURE PAGES HEREOF.


 


1.2           PAYMENT.  AT OR PRIOR TO THE CLOSING, EACH INVESTOR WILL PAY THE
PURCHASE PRICE FOR THE NUMBER OF SECURITIES SET FORTH BENEATH ITS NAME ON THE
SIGNATURE PAGES HEREOF, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN
ACCORDANCE WITH THE WIRE INSTRUCTIONS SET FORTH ON EXHIBIT B HERETO.

 

--------------------------------------------------------------------------------


 


THE COMPANY SHALL DELIVER TO EACH INVESTOR THE DELIVERABLES IDENTIFIED IN
ARTICLE VII ON THE CLOSING DATE AND CERTIFICATES REPRESENTING THE COMMON SHARES
SO PURCHASED BY SUCH INVESTOR WITHIN THREE (3) BUSINESS DAYS FOLLOWING THE
CLOSING DATE AGAINST DELIVERY OF THE PURCHASE PRICE AS DESCRIBED ABOVE.

 


1.3           CLOSING DATE.  SUBJECT TO THE SATISFACTION OR WAIVER OF THE
CONDITIONS SET FORTH IN ARTICLES VI AND VII HEREOF, THE CLOSING WILL TAKE PLACE
AT 10:00 A.M. PACIFIC STANDARD TIME ON FEBRUARY 10, 2005 OR AT SUCH OTHER DATE
OR TIME AGREED UPON BY THE PARTIES TO THIS AGREEMENT (THE “CLOSING DATE”).  THE
CLOSING WILL BE HELD AT THE OFFICES OF STRADLING YOCCA CARLSON & RAUTH OR AT
SUCH OTHER PLACE AS THE PARTIES AGREE.

 


ARTICLE II
INVESTOR’S REPRESENTATIONS AND WARRANTIES

 

Each Investor represents and warrants to the Company, severally and solely with
respect to itself and its purchase hereunder and not with respect to any other
Investor, that:

 


2.1           INVESTMENT PURPOSE.  THE INVESTOR IS PURCHASING THE SECURITIES FOR
ITS OWN ACCOUNT AND NOT WITH A PRESENT VIEW TOWARD THE PUBLIC SALE OR
DISTRIBUTION THEREOF, EXCEPT PURSUANT TO SALES REGISTERED OR EXEMPTED FROM
REGISTRATION UNDER THE SECURITIES ACT; PROVIDED, HOWEVER, THAT BY MAKING THE
REPRESENTATION HEREIN, THE INVESTOR DOES NOT AGREE TO HOLD ANY OF THE SECURITIES
FOR ANY MINIMUM OR OTHER SPECIFIC TERM AND RESERVES THE RIGHT TO DISPOSE OF THE
SECURITIES AT ANY TIME IN ACCORDANCE WITH OR PURSUANT TO A REGISTRATION
STATEMENT OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.


 


2.2           ACCREDITED INVESTOR STATUS.  THE INVESTOR IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(A) OF REGULATION D.  THE INVESTOR HAS DELIVERED
AN INVESTOR QUESTIONNAIRE IN THE FORM OF EXHIBIT C TO THE COMPANY.


 


2.3           RELIANCE ON EXEMPTIONS.  THE INVESTOR UNDERSTANDS THAT THE
SECURITIES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE UPON SPECIFIC EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES
LAWS AND THAT THE COMPANY IS RELYING UPON THE TRUTH AND ACCURACY OF, AND THE
INVESTOR’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGMENTS AND UNDERSTANDINGS OF THE INVESTOR SET FORTH HEREIN IN ORDER TO
DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF THE
INVESTOR TO ACQUIRE THE SECURITIES.


 


2.4           INFORMATION.  THE INVESTOR AND ITS ADVISORS, IF ANY, HAVE BEEN
FURNISHED WITH ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND OPERATIONS
OF THE COMPANY, AND MATERIALS RELATING TO THE OFFER AND SALE OF THE SECURITIES,
THAT HAVE BEEN REQUESTED BY THE INVESTOR OR ITS ADVISORS, IF ANY.  THE INVESTOR
AND ITS ADVISORS, IF ANY, HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF
THE COMPANY.  NEITHER SUCH INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATION
CONDUCTED BY INVESTOR OR ANY OF ITS ADVISORS OR REPRESENTATIVES MODIFY, AMEND OR
AFFECT THE INVESTOR’S RIGHT TO RELY ON THE COMPANY’S REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE III BELOW.  THE INVESTOR ACKNOWLEDGES AND
UNDERSTANDS THAT ITS INVESTMENT IN THE SECURITIES INVOLVES A SIGNIFICANT DEGREE
OF RISK.

 

2

--------------------------------------------------------------------------------


 


2.5           GOVERNMENTAL REVIEW.  THE INVESTOR UNDERSTANDS THAT NO UNITED
STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED UPON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SECURITIES OR
AN INVESTMENT THEREIN.


 


2.6           TRANSFER OR RESALE.  THE INVESTOR UNDERSTANDS THAT:


 


(A)           EXCEPT AS PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE
SECURITIES HAVE NOT BEEN AND ARE NOT BEING REGISTERED UNDER THE SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS AND, CONSEQUENTLY, THE INVESTOR MAY HAVE
TO BEAR THE RISK OF OWNING THE SECURITIES FOR AN INDEFINITE PERIOD OF TIME
BECAUSE THE SECURITIES MAY NOT BE TRANSFERRED UNLESS (I) THE RESALE OF THE
SECURITIES IS REGISTERED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT; (II) THE INVESTOR HAS DELIVERED TO THE COMPANY AN OPINION OF
COUNSEL (IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN
COMPARABLE TRANSACTIONS) TO THE EFFECT THAT THE SECURITIES TO BE SOLD OR
TRANSFERRED MAY BE SOLD OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION; (III) THE SECURITIES ARE SOLD OR TRANSFERRED PURSUANT TO RULE 144;
OR (IV) THE SECURITIES ARE SOLD OR TRANSFERRED TO AN AFFILIATE (AS DEFINED IN
RULE 144) OF THE INVESTOR;


 


(B)           ANY SALE OF THE SECURITIES MADE IN RELIANCE ON RULE 144 MAY BE
MADE ONLY IN ACCORDANCE WITH THE TERMS OF RULE 144 AND, IF RULE 144 IS NOT
APPLICABLE, ANY RESALE OF THE SECURITIES UNDER CIRCUMSTANCES IN WHICH THE SELLER
(OR THE PERSON THROUGH WHOM THE SALE IS MADE) MAY BE DEEMED TO BE AN UNDERWRITER
(AS THAT TERM IS DEFINED IN THE SECURITIES ACT) MAY REQUIRE COMPLIANCE WITH SOME
OTHER EXEMPTION UNDER THE SECURITIES ACT OR THE RULES AND REGULATIONS OF THE SEC
THEREUNDER; AND


 


(C)           EXCEPT AS SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT, NEITHER
THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY OBLIGATION TO REGISTER THE
SECURITIES UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS OR TO COMPLY
WITH THE TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER.


 


2.7           LEGENDS.  THE INVESTOR UNDERSTANDS THAT UNTIL (A) THE SECURITIES
MAY BE SOLD BY THE INVESTOR UNDER RULE 144(K) OR (B) SUCH TIME AS THE RESALE OF
THE SECURITIES HAS BEEN REGISTERED UNDER THE SECURITIES ACT AS CONTEMPLATED BY
THE REGISTRATION RIGHTS AGREEMENT, THE CERTIFICATES REPRESENTING THE SECURITIES
WILL BEAR A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM (AND A
STOP-TRANSFER ORDER MAY BE PLACED AGAINST TRANSFER OF THE CERTIFICATES FOR SUCH
SECURITIES):


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES.  THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

 

3

--------------------------------------------------------------------------------


 

The legend set forth above will be removed and the Company will issue a
certificate without the legend to the holder of any certificate upon which it is
stamped, in accordance with the terms of Article V hereof.

 


2.8           AUTHORIZATION; ENFORCEMENT.  THIS AGREEMENT AND THE REGISTRATION
RIGHTS AGREEMENT HAVE BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED
ON BEHALF OF THE INVESTOR AND ARE VALID AND BINDING AGREEMENTS OF THE INVESTOR
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE EFFECT OF ANY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING THE RIGHTS OF CREDITORS GENERALLY AND THE APPLICATION OF GENERAL
PRINCIPLES OF EQUITY.


 


2.9           RESIDENCY.  THE INVESTOR IS A RESIDENT OF (OR, IF AN ENTITY, HAS
ITS PRINCIPAL PLACE OF BUSINESS IN) THE JURISDICTION SET FORTH IMMEDIATELY BELOW
SUCH INVESTOR’S NAME ON THE SIGNATURE PAGES HERETO.


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Schedule of Exceptions attached hereto, the Company
represents and warrants to the Investors that:

 


3.1           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND EACH OF ITS
SIGNIFICANT SUBSIDIARIES IS DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS INCORPORATED, WITH
FULL POWER AND AUTHORITY (CORPORATE AND OTHER) TO OWN, LEASE, USE AND OPERATE
ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS AND WHERE NOW OWNED, LEASED,
USED, OPERATED AND CONDUCTED.  THE COMPANY AND EACH OF ITS SIGNIFICANT
SUBSIDIARIES IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EVERY
JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY AND EACH OF ITS
SIGNIFICANT SUBSIDIARIES HAVE TAKEN ALL NECESSARY ACTION TO QUALIFY TO DO
BUSINESS AND BE IN GOOD STANDING IN EVERY JURISDICTION IN WHICH THE NATURE OF
THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


3.2           AUTHORIZATION; ENFORCEMENT.  (A) THE COMPANY HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND THE WARRANTS, TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND TO ISSUE THE
COMMON SHARES, THE WARRANTS AND THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THE
WARRANTS IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF; (B) THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT
AND THE WARRANTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (INCLUDING WITHOUT LIMITATION THE ISSUANCE OF
THE COMMON SHARES, THE WARRANTS AND THE WARRANT SHARES ISSUABLE UPON EXERCISE OF
THE WARRANTS) HAVE BEEN DULY AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS AND
NO FURTHER CONSENT OR AUTHORIZATION OF THE COMPANY, ITS BOARD OR DIRECTORS, OR
ITS STOCKHOLDERS IS REQUIRED; (C) THIS AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT AND THE WARRANTS HAVE BEEN DULY EXECUTED BY THE COMPANY; AND (D) EACH
OF THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND THE WARRANTS
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECT OF ANY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, OR MORATORIUM OR SIMILAR LAWS
AFFECTING THE RIGHTS OF CREDITORS GENERALLY AND THE APPLICATION OF GENERAL
PRINCIPLES OF EQUITY.

 

4

--------------------------------------------------------------------------------


 


3.3           CAPITALIZATION.  AS OF THE DATE HEREOF, THE AUTHORIZED CAPITAL OF
THE COMPANY CONSISTS OF 150,000,000 SHARES OF COMMON STOCK, $.0001 PAR VALUE PER
SHARE, AND 10,000,000 SHARES OF PREFERRED STOCK, $.0001 PAR VALUE PER SHARE
(“PREFERRED STOCK”).  AS OF JANUARY 31, 2005, THERE WERE 60,437,621 SHARES OF
COMMON STOCK ISSUED AND OUTSTANDING AND 604,297 SHARES OF PREFERRED STOCK ISSUED
AND OUTSTANDING.  EXCEPT AS DISCLOSED IN THE SEC DOCUMENTS, THERE ARE NO
OPTIONS, WARRANTS AND CONVERTIBLE SECURITIES OF THE COMPANY, AND ANY OTHER
RIGHTS TO ACQUIRE SECURITIES OF THE COMPANY.  ALL OUTSTANDING SECURITIES OF THE
COMPANY ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.  NO STOCKHOLDER OF THE
COMPANY IS ENTITLED TO ANY PREEMPTIVE RIGHTS WITH RESPECT TO THE PURCHASE OF OR
SALE OF ANY SECURITIES BY THE COMPANY.


 


3.4           ISSUANCE OF SECURITIES.  THE SECURITIES ARE DULY AUTHORIZED AND,
UPON ISSUANCE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WILL BE VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE, FREE FROM ALL TAXES, LIENS, CLAIMS,
ENCUMBRANCES AND CHARGES WITH RESPECT TO THE ISSUE THEREOF, WILL NOT BE SUBJECT
TO PREEMPTIVE RIGHTS OR OTHER SIMILAR RIGHTS OF STOCKHOLDERS OF THE COMPANY, AND
WILL NOT IMPOSE PERSONAL LIABILITY ON THE HOLDERS THEREOF.  THE COMPANY HAS
RESERVED A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK FOR ISSUANCE UPON
EXERCISE OF THE WARRANTS, AND UPON PAYMENT OF THE EXERCISE PRICE AND EXERCISE OF
THE WARRANTS IN ACCORDANCE WITH ITS TERMS, THE WARRANT SHARES WILL BE VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE, FREE FROM ALL TAXES, LIENS, CLAIMS,
ENCUMBRANCES AND CHARGES WITH RESPECT TO THE ISSUE THEREOF, WILL NOT BE SUBJECT
TO PREEMPTIVE RIGHTS OR OTHER SIMILAR RIGHTS OF STOCKHOLDERS OF THE COMPANY AND
WILL NOT IMPOSE PERSONAL LIABILITY ON THE HOLDERS THEREOF.


 


3.5           NO CONFLICTS; NO VIOLATION.


 


(A)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE
REGISTRATION RIGHTS AGREEMENT AND THE WARRANTS BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
(INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE COMMON SHARES, THE WARRANTS
AND THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS) WILL NOT (I)
CONFLICT WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF ITS CERTIFICATE OF
INCORPORATION OR BYLAWS OR (II) VIOLATE OR CONFLICT WITH, OR RESULT IN A BREACH
OF ANY PROVISION OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR
LAPSE OF TIME OR BOTH COULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY
AGREEMENT, INDENTURE, PATENT, PATENT LICENSE, OR INSTRUMENT TO WHICH THE COMPANY
OR ANY SUBSIDIARY IS A PARTY, (III) RESULT IN A VIOLATION OF ANY LAW, RULE,
REGULATION, ORDER, JUDGMENT OR DECREE (INCLUDING U.S. FEDERAL AND STATE
SECURITIES LAWS AND THE RULES AND REGULATIONS OF ANY SELF-REGULATORY
ORGANIZATIONS TO WHICH THE COMPANY OR ANY SUBSIDIARY OR ANY OF THE SECURITIES OF
THE COMPANY OR ANY SUBSIDIARY ARE SUBJECT) APPLICABLE TO THE COMPANY OR ANY
SUBSIDIARY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ITS SUBSIDIARIES
IS BOUND OR AFFECTED, OR (IV) RESULT IN THE IMPOSITION OF A LIEN ON ANY ASSETS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT WITH RESPECT TO (II), (III)
AND (IV) ABOVE, FOR SUCH CONFLICTS, BREACHES, DEFAULTS, TERMINATIONS,
AMENDMENTS, ACCELERATIONS, CANCELLATIONS, VIOLATIONS AND IMPOSITIONS AS WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OF ITS
CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS AND
NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT (AND NO EVENT HAS OCCURRED
WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH COULD PUT THE COMPANY IN DEFAULT)
UNDER ANY AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH THE COMPANY OR SUBSIDIARY
IS A PARTY OR BY WHICH ANY PROPERTY OR ASSETS OF THE COMPANY OR ITS SUBSIDIARIES
ARE BOUND OR AFFECTED, EXCEPT FOR DEFAULTS AS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

 

5

--------------------------------------------------------------------------------


 


(C)           NEITHER THE COMPANY NOR ANY SUBSIDIARY IS CONDUCTING ITS BUSINESS
IN VIOLATION OF ANY LAW, ORDINANCE OR REGULATION OF ANY GOVERNMENTAL ENTITY, THE
FAILURE TO COMPLY WITH WHICH WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


 


(D)           EXCEPT AS SPECIFICALLY CONTEMPLATED BY THIS AGREEMENT AND AS
REQUIRED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR
ANY LISTING AGREEMENT WITH ANY SECURITIES EXCHANGE OR AUTOMATED QUOTATION
SYSTEM, NEITHER THE COMPANY NOR ANY SUBSIDIARY IS REQUIRED TO OBTAIN ANY
CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY
COURT OR GOVERNMENTAL AGENCY OR ANY REGULATORY OR SELF REGULATORY AGENCY IN
ORDER FOR THE COMPANY TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT OR THE WARRANTS, IN EACH
CASE IN ACCORDANCE WITH THE TERMS HEREOF OR THEREOF, OR TO ISSUE AND SELL THE
SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF.  ALL CONSENTS, AUTHORIZATIONS,
ORDERS, FILINGS AND REGISTRATIONS WHICH THE COMPANY IS REQUIRED TO OBTAIN
PURSUANT TO THE PRECEDING SENTENCE HAVE BEEN OBTAINED OR EFFECTED ON OR PRIOR TO
THE DATE HEREOF OR ARE NOT REQUIRED TO BE MADE OR OBTAINED UNTIL AFTER THE DATE
HEREOF.


 


3.6           SEC FILINGS, OTHER FILINGS AND REGULATORY COMPLIANCE.  SINCE
JANUARY 1, 2002, THE COMPANY HAS TIMELY MADE ALL FILINGS REQUIRED TO BE MADE BY
IT UNDER THE EXCHANGE ACT.  THE COMPANY HAS DELIVERED OR MADE ACCESSIBLE TO THE
INVESTORS TRUE, ACCURATE AND COMPLETE COPIES OF (A) COMPANY’S ANNUAL REPORT ON
FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2004, (B) THE COMPANY’S QUARTERLY
REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2004, (C) THE
COMPANY’S DEFINITIVE PROXY STATEMENT DATED JUNE 17, 2004 RELATING TO ITS SPECIAL
MEETING OF STOCKHOLDERS, AND (D) ALL THE COMPANY’S CURRENT REPORTS ON FORM 8-K
FILED SINCE JULY 1, 2004 (THE “SEC REPORTS”).  THE SEC REPORTS, WHEN FILED,
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF THE
EXCHANGE ACT AND THE SARBANES-OXLEY ACT OF 2002, IF AND TO THE EXTENT
APPLICABLE, AND THE RULES AND REGULATIONS OF THE SEC THEREUNDER APPLICABLE TO
THE SEC REPORTS.  NONE OF THE SEC REPORTS, AT THE TIME OF FILING, CONTAINED ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE.  THE COMPANY
HAS FILED IN A TIMELY MANNER ALL DOCUMENTS THAT THE COMPANY WAS REQUIRED TO FILE
UNDER THE EXCHANGE ACT DURING THE TWELVE (12) MONTHS PRECEDING THE DATE OF THIS
AGREEMENT.  THE COMPANY IS CURRENTLY ELIGIBLE TO REGISTER THE RESALE OF THE
COMMON SHARES AND WARRANT SHARES IN A SECONDARY OFFERING ON A REGISTRATION
STATEMENT ON FORM S-3 UNDER THE SECURITIES ACT.  THE COMPANY HAS TAKEN, OR WILL
HAVE TAKEN PRIOR TO THE CLOSING, ALL NECESSARY ACTIONS TO MAINTAIN ELIGIBILITY
OF ITS COMMON STOCK FOR TRADING ON, OTC BULLETIN BOARD UNDER ALL CURRENTLY
EFFECTIVE INCLUSION REQUIREMENTS.  EACH BALANCE SHEET INCLUDED IN THE SEC
REPORTS (INCLUDING ANY RELATED NOTES AND SCHEDULES) FAIRLY PRESENTS IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AS OF ITS
DATE, AND EACH OF THE OTHER FINANCIAL STATEMENTS INCLUDED IN THE SEC REPORTS
(INCLUDING ANY RELATED NOTES AND SCHEDULES) FAIRLY PRESENTS IN ALL MATERIAL
RESPECTS THE CONSOLIDATED RESULTS OF OPERATIONS OF THE COMPANY FOR THE PERIODS
OR AS OF THE DATES THEREIN SET FORTH IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED DURING THE PERIODS INVOLVED (EXCEPT THAT THE INTERIM REPORTS ARE SUBJECT
TO ADJUSTMENTS WHICH MIGHT BE REQUIRED AS A RESULT OF YEAR END AUDIT ADJUSTMENTS
AND EXCEPT AS OTHERWISE STATED THEREIN). SUCH FINANCIAL STATEMENTS INCLUDED IN
THE SEC REPORTS WERE, AT THAT TIME THEY WERE FILED, CONSISTENT WITH THE BOOKS
AND RECORDS OF THE COMPANY IN ALL MATERIAL RESPECTS AND COMPLIED AS TO FORM IN
ALL MATERIAL RESPECTS WITH THEN APPLICABLE ACCOUNTING REQUIREMENTS AND WITH THE
RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO.  THE COMPANY KEEPS
ACCOUNTING RECORDS IN ACCORDANCE WITH GAAP IN WHICH ALL MATERIAL ASSETS AND
LIABILITIES, AND ALL MATERIAL TRANSACTIONS, INCLUDING OFF-BALANCE SHEET
TRANSACTIONS, OF THE COMPANY ARE RECORDED IN MATERIAL CONFORMITY WITH APPLICABLE
ACCOUNTING PRINCIPLES.

 

6

--------------------------------------------------------------------------------


 


3.7           MATERIAL CHANGES.  EXCEPT AS SET FORTH IN THE SEC REPORTS OR
OTHERWISE DISCLOSED HEREIN, SINCE JUNE 30, 2004, THERE HAS BEEN NO MATERIAL
ADVERSE EFFECT IN RESPECT OF THE COMPANY.  EXCEPT AS SET FORTH IN THE SEC
REPORTS OR OTHERWISE DISCLOSED HEREIN, SINCE JUNE 30, 2004 THERE HAS NOT BEEN:
(I) ANY DIRECT OR INDIRECT REDEMPTION, PURCHASE OR OTHER ACQUISITION BY THE
COMPANY OF ANY SHARES OF THE COMMON STOCK; (II) ANY DECLARATION, SETTING ASIDE
OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION BY THE COMPANY WITH RESPECT TO
THE COMMON STOCK; (III) ANY MATERIAL LIABILITIES (ABSOLUTE, ACCRUED OR
CONTINGENT) INCURRED OR ASSUMED BY THE COMPANY, OTHER THAN CURRENT LIABILITIES
INCURRED IN THE ORDINARY COURSE OF BUSINESS, LIABILITIES UNDER CONTRACTS ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS, PURCHASE PRICE PAYMENT OBLIGATIONS
INCURRED IN CONNECTION WITH THE ACQUISITIONS OF RED ROCK COMMUNICATIONS
SOLUTIONS, INC. AND INTEGRATION TECHNOLOGIES, INC., AND LIABILITIES NOT REQUIRED
TO BE REFLECTED ON THE COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP; (IV) ANY
LIEN OR ADVERSE CLAIM ON ANY OF THE COMPANY’S MATERIAL PROPERTIES OR ASSETS,
EXCEPT FOR LIENS FOR TAXES NOT YET DUE AND PAYABLE, INTERESTS OF LESSORS UNDER
OPERATING CAPITAL LEASES, PURCHASE MONEY LIENS, AMOUNTS DEPOSITED AS SECURITY
FOR SURETY BONDS, LIENS INCURRED IN THE ORDINARY COURSE OF BUSINESS OR LIENS
THAT ARE NOT MATERIAL IN AMOUNT TO THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A
WHOLE; (V) ANY SALE, ASSIGNMENT OR TRANSFER BY THE COMPANY OF ANY OF ITS
MATERIAL ASSETS, TANGIBLE OR INTANGIBLE, EXCEPT IN THE ORDINARY COURSE OF
BUSINESS; (VI) ANY DEFAULT BY THE COMPANY IN THE PAYMENT OF PRINCIPAL OR
INTEREST IN ANY MATERIAL AMOUNT, OR VIOLATION OF ANY MATERIAL COVENANT, WITH
RESPECT TO ANY OUTSTANDING DEBT OBLIGATIONS THAT ARE MATERIAL TO THE COMPANY;
(VII) ANY MATERIAL CHANGES TO THE COMPANY’S CRITICAL ACCOUNTING POLICIES OR
MATERIAL DEVIATIONS FROM HISTORICAL ACCOUNTING AND OTHER PRACTICES IN CONNECTION
WITH THE MAINTENANCE OF THE ISSUER’S BOOKS AND RECORDS; OR (VIII) ANY AGREEMENT
OR COMMITMENT TO DO ANY OF THE FOREGOING.


 


3.8           LITIGATION.  EXCEPT AS DISCLOSED IN THE SEC REPORTS, THERE IS NO
ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING OR, TO THE COMPANY’S
KNOWLEDGE, CURRENTLY THREATENED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES
THAT QUESTIONS THE VALIDITY OF THIS AGREEMENT OR THE RIGHT OF THE COMPANY TO
ENTER INTO IT, OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, OR THAT
COULD REASONABLY BE EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
IN A MATERIAL ADVERSE EFFECT ON THE COMPANY.  THE FOREGOING INCLUDES, WITHOUT
LIMITATION, ACTIONS PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED INVOLVING
THE PRIOR EMPLOYMENT OF ANY OF THE COMPANY’S EMPLOYEES OR THEIR USE IN
CONNECTION WITH THE COMPANY’S BUSINESS OF ANY INFORMATION OR TECHNIQUES
ALLEGEDLY PROPRIETARY TO ANY OF THEIR FORMER EMPLOYERS.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS A PARTY TO OR SUBJECT TO THE PROVISIONS OF ANY ORDER,
WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY. 
EXCEPT AS DISCLOSED IN THE SEC REPORTS, THERE IS NO ACTION, SUIT, PROCEEDING OR
INVESTIGATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES CURRENTLY PENDING OR
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES CURRENTLY INTENDS TO INITIATE,
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.9           RIGHTS OF REGISTRATION, VOTING RIGHTS, AND ANTI-DILUTION.  EXCEPT
AS CONTEMPLATED IN THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND FOR
REGISTRATION RIGHTS FOR WHICH THE COMPANY HAS FILED ONE OR MORE REGISTRATION
STATEMENTS THAT ARE CURRENTLY EFFECTIVE, THE COMPANY HAS NOT GRANTED OR AGREED
TO GRANT ANY REGISTRATION RIGHTS, INCLUDING PIGGYBACK RIGHTS, TO ANY PERSON AND,
TO THE COMPANY’S KNOWLEDGE, NO STOCKHOLDER OF THE COMPANY HAS ENTERED INTO ANY
AGREEMENTS WITH RESPECT TO THE VOTING OF CAPITAL SHARES OF THE COMPANY. THE
ISSUANCE OF THE SHARES DOES NOT CONSTITUTE AN ANTI-DILUTION EVENT FOR ANY
EXISTING SECURITY HOLDERS OF THE COMPANY, PURSUANT TO WHICH SUCH SECURITY
HOLDERS WOULD BE ENTITLED TO ADDITIONAL SECURITIES OR A REDUCTION IN THE
APPLICABLE CONVERSION PRICE OR EXERCISE PRICE OF ANY SECURITIES.

 

7

--------------------------------------------------------------------------------


 


3.10         INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY OWNS OR POSSESSES THE
LICENSES OR RIGHTS TO USE ALL PATENTS, PATENT APPLICATIONS, PATENT RIGHTS,
INVENTIONS, KNOW-HOW, TRADE SECRETS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE
MARKS, SERVICE NAMES, TRADE NAMES AND COPYRIGHTS NECESSARY TO ENABLE IT TO
CONDUCT ITS BUSINESS AS NOW OPERATED (THE “INTELLECTUAL PROPERTY”).  EXCEPT AS
SET FORTH IN THE SEC DOCUMENTS, THERE ARE NO MATERIAL OUTSTANDING OPTIONS,
LICENSES OR AGREEMENTS RELATING TO THE INTELLECTUAL PROPERTY, NOR IS THE COMPANY
BOUND BY OR A PARTY TO ANY MATERIAL OPTIONS, LICENSES OR AGREEMENTS RELATING TO
THE PATENTS, PATENT APPLICATIONS, PATENT RIGHTS, INVENTIONS, KNOW-HOW, TRADE
SECRETS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, SERVICE NAMES, TRADE
NAMES OR COPYRIGHTS OF ANY OTHER PERSON OR ENTITY.  EXCEPT AS DISCLOSED IN THE
SEC DOCUMENTS, THERE IS NO CLAIM OR ACTION OR PROCEEDING PENDING OR, TO THE
COMPANY’S KNOWLEDGE, THREATENED THAT CHALLENGES THE RIGHT OF THE COMPANY WITH
RESPECT TO ANY INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH IN THE SEC DOCUMENTS,
TO THE KNOWLEDGE OF THE COMPANY, THE COMPANY’S INTELLECTUAL PROPERTY DOES NOT
INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON WHICH, IF THE
SUBJECT OF AN UNFAVORABLE DECISION, RULING OR FINDING WOULD HAVE A MATERIAL
ADVERSE EFFECT.


 


3.11         TAX STATUS.  THE COMPANY HAS TIMELY MADE OR FILED ALL FEDERAL,
STATE AND FOREIGN INCOME AND ALL OTHER TAX RETURNS, REPORTS AND DECLARATIONS
REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT (UNLESS AND ONLY TO THE
EXTENT THAT THE COMPANY HAS SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY
ADEQUATE FOR THE PAYMENT OF ALL UNPAID AND UNREPORTED TAXES) AND HAS TIMELY PAID
ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES, SHOWN OR DETERMINED TO
BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE BEING CONTESTED
IN GOOD FAITH, AND HAS SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY ADEQUATE FOR
THE PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH
RETURNS, REPORTS OR DECLARATIONS APPLY.  TO THE KNOWLEDGE OF THE COMPANY, THERE
ARE NO UNPAID TAXES CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF ANY
JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH
CLAIM.  THE COMPANY HAS NOT EXECUTED A WAIVER WITH RESPECT TO THE STATUTE OF
LIMITATIONS RELATING TO THE ASSESSMENT OR COLLECTION OF ANY FOREIGN, FEDERAL,
STATE OR LOCAL TAX.  NONE OF THE COMPANY’S TAX RETURNS IS PRESENTLY BEING
AUDITED BY ANY TAXING AUTHORITY.


 


3.12         ENVIRONMENTAL LAWS.  THE COMPANY (I) IS IN COMPLIANCE WITH ALL
APPLICABLE FOREIGN FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS RELATING TO THE
PROTECTION OF HUMAN HEALTH AND SAFETY, THE ENVIRONMENT OR HAZARDOUS OR TOXIC
SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS (“ENVIRONMENTAL LAWS”), (II)
HAS RECEIVED ALL PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF THEM UNDER
APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT ITS BUSINESS AND (III) IS IN COMPLIANCE
WITH ALL TERMS AND CONDITIONS OF ANY SUCH PERMIT, LICENSE OR APPROVAL WHERE, IN
EACH OF THE THREE FOREGOING CLAUSES, THE FAILURE TO SO COMPLY WOULD HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


3.13         NO BROKERS.  THE COMPANY HAS TAKEN NO ACTION WHICH WOULD GIVE RISE
TO ANY CLAIM BY ANY PERSON FOR BROKERAGE COMMISSIONS, FINDER’S FEES OR SIMILAR
PAYMENTS RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
EXCEPT FOR DEALINGS WITH B.RILEY & CO., INC., WHOSE COMMISSIONS AND FEES WILL BE
PAID FOR BY THE COMPANY.


 


3.14         INSURANCE.  THE COMPANY IS INSURED BY INSURERS OF RECOGNIZED
FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS
MANAGEMENT OF THE COMPANY BELIEVES TO BE PRUDENT AND CUSTOMARY IN THE BUSINESSES
IN WHICH THE COMPANY IS ENGAGED.

 

8

--------------------------------------------------------------------------------


 


3.15         EMPLOYMENT MATTERS.  THE COMPANY IS IN COMPLIANCE WITH ALL FEDERAL,
STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS RESPECTING EMPLOYMENT AND
EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS,
EXCEPT WHERE FAILURE TO BE IN COMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT. THE COMPANY IS NOT BOUND BY OR SUBJECT TO (AND NONE OF ITS ASSETS OR
PROPERTIES IS BOUND BY OR SUBJECT TO) ANY WRITTEN OR ORAL, EXPRESS OR IMPLIED,
CONTRACT, COMMITMENT OR ARRANGEMENT WITH ANY LABOR UNION, AND NO LABOR UNION HAS
REQUESTED OR, TO THE COMPANY’S KNOWLEDGE, HAS SOUGHT TO REPRESENT ANY OF THE
EMPLOYEES, REPRESENTATIVES OR AGENTS OF THE COMPANY.  THERE IS NO STRIKE OR
OTHER LABOR DISPUTE INVOLVING THE COMPANY PENDING, OR TO THE COMPANY’S
KNOWLEDGE, THREATENED NOR IS THE COMPANY AWARE OF ANY LABOR ORGANIZATION
ACTIVITY INVOLVING ITS EMPLOYEES.  THE COMPANY IS NOT AWARE THAT ANY OFFICER OR
KEY EMPLOYEE, OR THAT ANY GROUP OF OFFICERS OR KEY EMPLOYEES, INTENDS TO
TERMINATE THEIR EMPLOYMENT WITH THE COMPANY, NOR DOES THE COMPANY HAVE A PRESENT
INTENTION TO TERMINATE THE EMPLOYMENT OF ANY OF THE FOREGOING.


 


3.16         EMPLOYEE BENEFIT PLANS.  EXCEPT AS DISCLOSED IN THE SEC DOCUMENTS,
THERE ARE NO EMPLOYEE, PROFIT SHARING, STOCK OPTION, STOCK PURCHASE, PENSION,
RETIREMENT, BONUS, SEVERANCE OR DEFERRED COMPENSATION PLANS OR ARRANGEMENTS OR
ANY OTHER WELFARE OR BENEFIT PLANS OR ANY UNFUNDED LIABILITIES IN RESPECT OF ANY
SUCH PLANS OR ARRANGEMENTS OF THE COMPANY, AS WELL AS ALL EMPLOYMENT AGREEMENTS,
WHETHER WRITTEN OR ORAL, WITH ANY PERSON, AND ANY CONTRACTS WITH ANY LABOR
UNIONS.


 


3.17         INVESTMENT COMPANY STATUS.  THE COMPANY IS NOT AND UPON
CONSUMMATION OF THE SALE OF THE SECURITIES WILL NOT BE AN “INVESTMENT COMPANY,”
A COMPANY CONTROLLED BY AN “INVESTMENT COMPANY” OR AN “AFFILIATED PERSON” OF, OR
“PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT COMPANY” AS SUCH TERMS
ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


3.18         SUBSIDIARIES.  EXCEPT FOR THE SUBSIDIARIES LISTED IN THE SCHEDULE
OF EXCEPTIONS, THE COMPANY DOES NOT PRESENTLY OWN OR CONTROL, DIRECTLY OR
INDIRECTLY, ANY INTEREST IN ANY OTHER CORPORATION, ASSOCIATION, JOINT VENTURE,
PARTNERSHIP OR OTHER BUSINESS ENTITY AND THE COMPANY IS NOT A DIRECT OR INDIRECT
PARTICIPANT IN ANY JOINT VENTURE OR PARTNERSHIP.  EXCEPT FOR DYNTEK SERVICES,
INC. AND RED ROCK COMMUNICATIONS SOLUTIONS, INC., THE COMPANY HAS NO
“SIGNIFICANT SUBSIDIARY,” AS THAT TERM IS DEFINED IN RULE 1-02(W) OF REGULATION
S-X UNDER THE SECURITIES ACT (“SIGNIFICANT SUBSIDIARIES”).


 


3.19         NO CONFLICT OF INTEREST.  THE COMPANY IS NOT INDEBTED, DIRECTLY OR
INDIRECTLY, TO ANY OF ITS OFFICERS OR DIRECTORS OR TO THEIR RESPECTIVE SPOUSES
OR CHILDREN, IN ANY AMOUNT WHATSOEVER OTHER THAN IN CONNECTION WITH EXPENSES OR
ADVANCES OF EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS OR RELOCATION
EXPENSES OF EMPLOYEES.  EXCEPT AS SET FORTH IN THE SEC REPORTS, NONE OF THE
COMPANY’S OFFICERS, DIRECTORS OR EMPLOYEES, OR ANY MEMBERS OF THEIR IMMEDIATE
FAMILIES, ARE DIRECTLY, OR INDIRECTLY, INDEBTED TO THE COMPANY OR, TO THE BEST
OF THE COMPANY’S KNOWLEDGE, HAVE ANY DIRECT OR INDIRECT OWNERSHIP INTEREST IN
ANY ENTITY WITH WHICH THE COMPANY IS AFFILIATED OR WITH WHICH THE COMPANY HAS A
BUSINESS RELATIONSHIP, OR ANY ENTITY WHICH COMPETES WITH THE COMPANY, EXCEPT
THAT OFFICERS, DIRECTORS, EMPLOYEES AND/OR STOCKHOLDERS OF THE COMPANY MAY OWN
STOCK IN (BUT NOT EXCEEDING FIVE PERCENT (5%) OF THE OUTSTANDING CAPITAL STOCK
OF) ANY PUBLICLY TRADED COMPANY THAT MAY COMPETE WITH THE COMPANY.  TO THE BEST
OF THE COMPANY’S KNOWLEDGE, NONE OF THE COMPANY’S OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY MEMBERS OF THEIR IMMEDIATE FAMILIES ARE, DIRECTLY OR
INDIRECTLY, INTERESTED IN ANY MATERIAL CONTRACT WITH THE COMPANY.  THE COMPANY
IS NOT A GUARANTOR OR INDEMNITOR OF ANY INDEBTEDNESS OF ANY OTHER PERSON OR
ENTITY.


 


3.20         REPORTING STATUS; ELIGIBILITY TO USE FORM S-3.  THE COMPANY’S
COMMON STOCK IS REGISTERED UNDER SECTION 12G OF THE EXCHANGE ACT.  THE COMPANY
CURRENTLY MEETS THE “REGISTRANT ELIGIBILITY” REQUIREMENTS SET FORTH IN THE
GENERAL INSTRUCTIONS TO FORM S-3 TO ENABLE THE REGISTRATION OF

 

9

--------------------------------------------------------------------------------


 

the Registrable Securities, as defined in the Registration Rights Agreement and
has no knowledge of any facts or circumstances which are reasonably likely to
change its compliance with such requirements or eligibility to use Form S-3.


 


3.21         NO MANIPULATION OF STOCK.  THE COMPANY HAS NOT TAKEN AND WILL NOT,
IN VIOLATION OF APPLICABLE LAW, TAKE, ANY ACTION DESIGNED TO OR THAT MIGHT
REASONABLY BE EXPECTED TO CAUSE OR RESULT IN STABILIZATION OR MANIPULATION OF
THE PRICE OF THE COMMON STOCK TO FACILITATE THE SALE OR RESALE OF THE COMMON
SHARES.


 


3.22         REPRESENTATIONS COMPLETE.  THE REPRESENTATIONS AND WARRANTIES MADE
BY THE COMPANY IN THIS AGREEMENT, THE STATEMENTS MADE IN ANY CERTIFICATES
FURNISHED BY THE COMPANY PURSUANT TO THIS AGREEMENT, AND THE STATEMENTS MADE BY
THE COMPANY IN ANY DOCUMENTS MAILED, DELIVERED OR FURNISHED TO THE INVESTORS IN
CONNECTION WITH THIS AGREEMENT, TAKEN AS A WHOLE, DO NOT CONTAIN AND WILL NOT
CONTAIN, AS OF THEIR RESPECTIVE DATES AND AS OF THE CLOSING DATE, ANY UNTRUE
STATEMENT OF A MATERIAL FACT, NOR DO THEY OMIT OR WILL THEY OMIT, AS OF THEIR
RESPECTIVE DATES OR AS OF THE CLOSING DATE, TO STATE ANY MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


ARTICLE IV
COVENANTS

 


4.1           BEST EFFORTS.  EACH PARTY WILL USE ITS BEST EFFORTS TO SATISFY IN
A TIMELY FASHION EACH OF THE CONDITIONS TO BE SATISFIED BY IT UNDER ARTICLES VI
AND VII OF THIS AGREEMENT.


 


4.2           FORM D; BLUE SKY LAWS.  THE COMPANY WILL TIMELY FILE A NOTICE OF
SALE OF SECURITIES ON FORM D WITH RESPECT TO THE SECURITIES, AS REQUIRED UNDER
REGULATION D.  THE COMPANY WILL, ON OR BEFORE THE CLOSING DATE, TAKE SUCH ACTION
AS IT REASONABLY DETERMINES TO BE NECESSARY TO QUALIFY THE SECURITIES FOR SALE
TO THE INVESTORS UNDER THIS AGREEMENT UNDER APPLICABLE SECURITIES (OR “BLUE
SKY”) LAWS OF THE STATES OF THE UNITED STATES (OR TO OBTAIN AN EXEMPTION FROM
SUCH QUALIFICATION).


 


4.3           CONTINUED ELIGIBILITY TO USE FORM S-3.  THROUGHOUT THE
REGISTRATION PERIOD (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT), THE
COMPANY WILL TIMELY FILE ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER
DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE SEC UNDER THE REPORTING
REQUIREMENTS OF THE EXCHANGE ACT, AND THE COMPANY WILL NOT TERMINATE ITS STATUS
AS AN ISSUER REQUIRED TO FILE REPORTS UNDER THE EXCHANGE ACT EVEN IF THE
EXCHANGE ACT OR THE RULES AND REGULATIONS THEREUNDER WOULD PERMIT SUCH
TERMINATION.  THE COMPANY WILL TAKE ALL REASONABLY NECESSARY ACTION TO CONTINUE
TO MEET, THE “REGISTRANT ELIGIBILITY” REQUIREMENTS SET FORTH IN THE GENERAL
INSTRUCTIONS TO FORM S-3 TO ENABLE THE REGISTRATION OF THE REGISTRABLE
SECURITIES AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT.


 


4.4           EXPENSES.  THE COMPANY AND EACH INVESTOR IS LIABLE FOR, AND WILL
PAY, ITS OWN EXPENSES INCURRED IN CONNECTION WITH THE NEGOTIATION, PREPARATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER AGREEMENTS TO BE EXECUTED
IN CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ AND
CONSULTANTS’ FEES AND EXPENSES; PROVIDED, THAT IF THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, THE COMPANY WILL PAY REASONABLE FEES AND EXPENSES OF ONE
SPECIAL COUNSEL TO THE INVESTORS, NOT TO EXCEED $30,000.


 


4.5           FINANCIAL INFORMATION.  AS LONG AS AN INVESTOR OWNS ANY OF THE
SECURITIES OR WARRANT SHARES, THE FINANCIAL STATEMENTS OF THE COMPANY WILL BE
PREPARED IN ACCORDANCE WITH UNITED STATES

 

10

--------------------------------------------------------------------------------


 

generally accepted accounting principles, consistently applied, and will fairly
present in all material respects the consolidated financial position of the
Company and results of its operations and cash flows as of, and for the periods
covered by, such financial statements (subject, in the case of unaudited
statements, to normal year-end audit adjustments).


 


4.6           NOTIFICATION OF CERTAIN MATTERS.  PRIOR TO THE CLOSING, EACH PARTY
HERETO SHALL GIVE PROMPT NOTICE TO THE OTHER PARTY OF THE OCCURRENCE, OR
NON-OCCURRENCE, OF ANY EVENT WHICH WOULD BE LIKELY TO CAUSE ANY REPRESENTATION
AND WARRANTY HEREIN TO BE UNTRUE OR INACCURATE, OR ANY COVENANT, CONDITION OR
AGREEMENT HEREIN NOT TO BE COMPLIED WITH OR SATISFIED.


 


4.7           COMPLIANCE WITH LAW.  AS LONG AS AN INVESTOR OWNS ANY OF THE
SECURITIES OR WARRANT SHARES, THE COMPANY WILL CONDUCT ITS BUSINESS IN
COMPLIANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS OF THE JURISDICTIONS
IN WHICH IT IS CONDUCTING BUSINESS, INCLUDING, WITHOUT LIMITATION, ALL
APPLICABLE LOCAL, STATE AND FEDERAL ENVIRONMENTAL LAWS AND REGULATIONS, THE
FAILURE TO COMPLY, INDIVIDUALLY OR IN THE AGGREGATE, WITH WHICH WOULD HAVE A
MATERIAL ADVERSE EFFECT.


 


4.8           SALES BY INVESTORS.  EACH INVESTOR WILL SELL ANY SECURITIES SOLD
BY IT IN COMPLIANCE WITH APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS, IF ANY, OR
OTHERWISE IN COMPLIANCE WITH THE REQUIREMENTS FOR AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER. 
NO INVESTOR WILL MAKE ANY SALE, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES
IN VIOLATION OF FEDERAL OR STATE SECURITIES LAWS.


 


ARTICLE V
TRANSFER AGENT INSTRUCTIONS; REMOVAL OF LEGENDS

 


5.1           ISSUANCE OF CERTIFICATES.  THE COMPANY WILL, OR WILL INSTRUCT ITS
TRANSFER AGENT TO, ISSUE CERTIFICATES, REGISTERED IN THE NAME OF EACH INVESTOR
OR ITS NOMINEE, FOR THE SECURITIES AND, PROMPTLY UPON EXERCISE OF ANY WARRANTS,
THE APPLICABLE WARRANT SHARES.  ALL SUCH CERTIFICATES WILL BEAR THE RESTRICTIVE
LEGEND DESCRIBED IN SECTION 2.7, EXCEPT AS OTHERWISE SPECIFIED IN THIS ARTICLE
V.  THE COMPANY WILL NOT GIVE TO ITS TRANSFER AGENT ANY INSTRUCTION OTHER THAN
AS DESCRIBED IN THIS ARTICLE V AND STOP TRANSFER INSTRUCTIONS TO GIVE EFFECT TO
SECTION 2.7 HEREOF (PRIOR TO REGISTRATION OF THE SECURITIES UNDER THE SECURITIES
ACT).  NOTHING IN THIS SECTION WILL AFFECT IN ANY WAY THE INVESTOR’S OBLIGATIONS
TO COMPLY WITH ALL APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS, IF ANY, UPON
RESALE OF THE COMMON SHARES AND/OR WARRANT SHARES.


 


5.2           UNRESTRICTED SECURITIES.  IF, UNLESS OTHERWISE REQUIRED BY
APPLICABLE STATE SECURITIES LAWS, (A) THE SECURITIES OR WARRANT SHARES
REPRESENTED BY A CERTIFICATE HAVE BEEN REGISTERED UNDER AN EFFECTIVE
REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT, (B) A HOLDER OF
SECURITIES OR WARRANT SHARES PROVIDES THE COMPANY AND ITS TRANSFER AGENT WITH AN
OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS, TO THE EFFECT THAT A PUBLIC SALE OR TRANSFER
OF SUCH SECURITIES OR WARRANT SHARES MAY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT AND SUCH SALE EITHER HAS OCCURRED OR MAY OCCUR WITHOUT
RESTRICTION ON THE MANNER OF SUCH SALE OR TRANSFER, (C) SUCH HOLDER PROVIDES THE
COMPANY AND ITS TRANSFER AGENT WITH REASONABLE ASSURANCES THAT SUCH SECURITIES
OR WARRANT SHARES CAN BE SOLD UNDER RULE 144, OR (D) THE SECURITIES OR WARRANT
SHARES REPRESENTED BY A CERTIFICATE CAN BE SOLD WITHOUT RESTRICTION AS TO THE
NUMBER OF SECURITIES SOLD UNDER RULE 144(K), THE COMPANY WILL PERMIT THE
TRANSFER OF THE SECURITIES OR WARRANT SHARES, AND THE COMPANY’S TRANSFER AGENT
WILL ISSUE ONE OR MORE CERTIFICATES, FREE FROM ANY RESTRICTIVE LEGEND, IN SUCH
NAME AND IN SUCH DENOMINATIONS AS SPECIFIED BY SUCH HOLDER.  NOTWITHSTANDING

 

11

--------------------------------------------------------------------------------


 

anything herein to the contrary and subject to applicable securities laws, the
Securities or Warrant Shares may be pledged as collateral in connection with a
bona fide margin account or other lending arrangement; provided that such pledge
will not alter the provisions of this Article V with respect to the removal of
restrictive legends.


 


5.3           ENFORCEMENT OF PROVISION.  THE COMPANY ACKNOWLEDGES THAT A BREACH
BY IT OF ITS OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO THE INVESTOR
BY VITIATING THE INTENT AND PURPOSE OF THE TRANSACTION CONTEMPLATED HEREBY. 
ACCORDINGLY, THE COMPANY ACKNOWLEDGES THAT THE REMEDY AT LAW FOR A BREACH OF ITS
OBLIGATIONS UNDER THIS ARTICLE V WILL BE INADEQUATE AND AGREES, IN THE EVENT OF
A BREACH OR THREATENED BREACH BY THE COMPANY OF THE PROVISIONS OF THIS SECTION,
THAT THE INVESTOR WILL BE ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE REMEDIES,
TO AN INJUNCTION RESTRAINING ANY BREACH AND REQUIRING IMMEDIATE TRANSFER OF THE
SECURITIES AND/OR WARRANT SHARES, AS APPLICABLE, WITHOUT THE NECESSITY OF
SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER SECURITY BEING REQUIRED.


 


ARTICLE VI
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL

 

The obligation of the Company to issue and sell the Securities to each Investor
at the Closing is subject to the satisfaction by such Investor, on or before the
Closing Date, of each of the following conditions.  These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 


6.1           EXECUTION OF DOCUMENTS.  THE INVESTOR WILL HAVE EXECUTED THIS
AGREEMENT, THE INVESTOR QUESTIONNAIRE AND THE REGISTRATION RIGHTS AGREEMENT AND
WILL HAVE DELIVERED THOSE AGREEMENTS TO THE COMPANY.


 


6.2           PURCHASE PRICE.  THE INVESTOR WILL HAVE DELIVERED THE PURCHASE
PRICE FOR THE SECURITIES TO THE COMPANY IN ACCORDANCE WITH THIS AGREEMENT.


 


6.3           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE INVESTOR MUST BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE, WHICH REPRESENTATIONS AND
WARRANTIES MUST BE CORRECT AS OF SUCH DATE), AND THE INVESTOR WILL HAVE
PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS AND
CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY THE
INVESTOR AT OR PRIOR TO THE CLOSING.


 


6.4           NO PROHIBITION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION WILL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY OR IN ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION
OR ANY SELF-REGULATORY ORGANIZATION HAVING AUTHORITY OVER THE MATTERS
CONTEMPLATED HEREBY WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT OR THE
WARRANTS.


 


ARTICLE VII
CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE

 

The obligation of each Investor hereunder to purchase the Securities from the
Company at the Closing is subject to the satisfaction, on or before the Closing
Date, of each of the following

 

12

--------------------------------------------------------------------------------


 

conditions.  These conditions are for each Investor’s respective benefit and may
be waived by any Investor at any time in its sole discretion:

 


7.1           EXECUTION OF DOCUMENTS.  THE COMPANY WILL HAVE EXECUTED THIS
AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND THE WARRANTS AND WILL HAVE
DELIVERED THOSE AGREEMENTS TO THE INVESTOR.


 


7.2           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY QUALIFIED BY MATERIALITY MUST BE TRUE AND CORRECT IN
ALL RESPECTS AS OF THE CLOSING AS THOUGH MADE AT THAT TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE, WHICH
REPRESENTATIONS AND WARRANTIES MUST BE TRUE AND CORRECT AS OF SUCH DATE) AND
EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY NOT QUALIFIED BY
MATERIALITY MUST BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING
AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT
SPEAK AS OF A SPECIFIC DATE, WHICH REPRESENTATIONS AND WARRANTIES MUST BE TRUE
AND CORRECT AS OF SUCH DATE) AND THE COMPANY MUST HAVE PERFORMED AND COMPLIED IN
ALL MATERIAL RESPECTS WITH THE COVENANTS AND CONDITIONS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE
CLOSING.  THE INVESTOR MUST HAVE RECEIVED A CERTIFICATE OR CERTIFICATES DATED AS
OF THE CLOSING DATE AND EXECUTED BY THE CHIEF EXECUTIVE OFFICER OR THE CHIEF
FINANCIAL OFFICER OF THE COMPANY CERTIFYING AS TO THE MATTERS IN CONTAINED IN
THIS SECTION 7.2 AND AS TO SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY
SUCH INVESTOR, INCLUDING, BUT NOT LIMITED TO, THE COMPANY’S CERTIFICATE OF
INCORPORATION, BYLAWS, BOARD OF DIRECTORS’ RESOLUTIONS RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY AND THE INCUMBENCY AND SIGNATURES OF EACH OF
THE OFFICERS OF THE COMPANY WHO MAY EXECUTE ON BEHALF OF THE COMPANY ANY
DOCUMENT DELIVERED AT THE CLOSING.


 


7.3           OPINION OF THE COMPANY’S COUNSEL.  THE INVESTORS SHALL HAVE
RECEIVED AN OPINION OF THE COMPANY’S COUNSEL, DATED THE CLOSING DATE, WITH
RESPECT TO LEGAL MATTERS CUSTOMARY FOR PRIVATE OFFERINGS OF THIS TYPE.


 


7.4           NO PROHIBITIONS.  NO LITIGATION, STATUTE, RULE, REGULATION,
EXECUTIVE ORDER, DECREE, RULING OR INJUNCTION WILL HAVE BEEN ENACTED, ENTERED,
PROMULGATED OR ENDORSED BY OR IN ANY COURT OR GOVERNMENTAL AUTHORITY OF
COMPETENT JURISDICTION OR ANY SELF-REGULATORY ORGANIZATION HAVING AUTHORITY OVER
THE MATTERS CONTEMPLATED HEREBY WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT
OR THE WARRANTS AND WHICH COULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


 


7.5           SIDE LETTER.  THE COMPANY SHALL HAVE COMPLIED WITH ALL OF ITS
OBLIGATIONS SET FORTH IN THE SIDE LETTER BETWEEN THE COMPANY AND SACC PARTNERS
L.P. DATED THE DATE HEREOF AND AS SET FORTH AS EXHIBIT E HERETO.


 


7.6           IRREVOCABLE INSTRUCTIONS.  IRREVOCABLE TRANSFER AGENT
INSTRUCTIONS, IN FORM AND SUBSTANCE SATISFACTORY TO THE INVESTORS, WILL HAVE
BEEN DELIVERED TO THE COMPANY’S TRANSFER AGENT INSTRUCTING THE TRANSFER AGENT TO
DELIVER CERTIFICATES REPRESENTING THE COMMON SHARES WITHIN THREE (3) BUSINESS
DAYS FOLLOWING THE CLOSING DATE.

 

13

--------------------------------------------------------------------------------


 


7.7           WARRANT CERTIFICATES.  THE COMPANY SHALL HAVE DELIVERED TO THE
INVESTORS CERTIFICATES REPRESENTING THE WARRANTS PURCHASED BY THE INVESTORS
PURSUANT TO THIS AGREEMENT.


 


ARTICLE VIII
INDEMNIFICATION

 

In consideration of each Investor’s execution and delivery of this Agreement and
its acquisition of the Securities hereunder, and in addition to all of the
Company’s other obligations under this Agreement and the Registration Rights
Agreement and the Warrants, the Company will defend, protect, indemnify and hold
harmless each Investor and each other holder of the Securities and all of their
stockholders, officers, directors, employees and direct or indirect investors
and any of the foregoing person’s agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(regardless of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by an Indemnitee as
a result of, or arising out of, or relating to (a) any breach of any
representation or warranty made by the Company herein or in any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained herein
or in any other certificate, instrument or document contemplated hereby or
thereby or (c) any cause of action, suit or claim brought or made against such
Indemnitee and arising out of or resulting from the execution, delivery,
performance, breach or enforcement of this Agreement or the Registration Rights
Agreement or Warrants by the Company.  To the extent that the foregoing
undertaking by the Company is unenforceable for any reason, the Company will
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities that is permissible under applicable law.

 

The Indemnitees shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnitees unless: (i) the
Company has agreed in writing to pay such fees and expenses; (ii) the Company
shall have failed to promptly assume the defense of such proceeding and to
employ counsel reasonably satisfactory to such Indemnitees in any such
proceeding; or (iii) the named parties to any such proceeding (including any
impleaded parties) include both such Indemnitees and the Company, and such
Indemnitees shall have been advised by counsel that a conflict of interest is
likely to exist if the same counsel were to represent such Indemnitees and the
Company (in which case, if such Indemnitees notify the Company in writing that
they elect to employ separate counsel at the expense of the Company, the Company
shall not have the right to assume the defense thereof and such counsel shall be
at the reasonable expense of the Company; provided, however, that in no event
shall the Company be responsible for the fees and expenses of more than one
separate counsel).  The Company shall not be liable for any settlement of any
such proceeding effected without its written consent, which consent shall not be
unreasonably withheld.  The Company shall not, without the prior written consent
of a majority of the Indemnitees, effect any settlement of any pending
proceeding in respect of which Indemnitees are a party, unless such settlement
includes an unconditional release of such Indemnitees from all liabilities that
are the subject matter of such proceeding.  Subject to the foregoing, all fees
and expenses (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend any such proceeding in a
manner inconsistent with this Article VIII) of the Indemnitees shall be paid to
the Indemnitees as

 

14

--------------------------------------------------------------------------------


 

incurred, within ten (10) business days of written notice thereof to the
Company, which notice shall be delivered no more frequently than on a monthly
basis; provided, that the Indemnitees shall reimburse the Company for any and
all such fees and expenses to the extent it is finally judicially determined
that such Indemnitees are not entitled to indemnification hereunder.

 


ARTICLE IX
DEFINITIONS

 


9.1           “CLOSING” MEANS THE CLOSING OF THE PURCHASE AND SALE OF THE
SECURITIES UNDER THIS AGREEMENT.


 


9.2           “CLOSING DATE” HAS THE MEANING SET FORTH IN SECTION 1.3.


 


9.3           “COMMON SHARES” HAS THE MEANING SET FORTH IN THE RECITALS.


 


9.4           “COMMON STOCK” MEANS THE COMMON STOCK, PAR VALUE $.0001 PER SHARE,
OF THE COMPANY.


 


9.5           “COMPANY” MEANS DYNTEK, INC.


 


9.6           “ENVIRONMENTAL LAWS” HAS THE MEANING SET FORTH IN SECTION 3.11.


 


9.7           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


9.8           “EXERCISE PRICE” MEANS $0.66 PER SHARE.


 


9.9           “INDEMNIFIED LIABILITIES” HAS THE MEANING SET FORTH IN ARTICLE
VIII.


 


9.10         “INDEMNITEES” HAS THE MEANING SET FORTH IN ARTICLE VIII.


 


9.11         “INTELLECTUAL PROPERTY” HAS THE MEANING SET FORTH IN SECTION 3.9.


 


9.12         “INVESTORS” MEANS THE INVESTORS WHOSE NAMES ARE SET FORTH ON THE
SIGNATURE PAGES OF THIS AGREEMENT, AND THEIR PERMITTED TRANSFEREES.


 


9.13         “LIEN” MEANS ANY MORTGAGE, PLEDGE, SECURITY INTEREST, ENCUMBRANCE,
LIEN OR CHARGE OF ANY KIND (INCLUDING ANY CONDITIONAL SALE OR OTHER TITLE
RETENTION AGREEMENT, ANY LEASE IN THE NATURE THEREOF, AND THE FILING OF OR
AGREEMENT TO GIVE ANY FINANCING STATEMENT UNDER THE UNIFORM COMMERCIAL CODE OR
COMPARABLE LAW OF ANY JURISDICTION IN CONNECTION WITH SUCH MORTGAGE, PLEDGE,
SECURITY INTEREST, ENCUMBRANCE, LIEN OR CHARGE).


 


9.14         “MATERIAL ADVERSE EFFECT” MEANS A MATERIAL ADVERSE EFFECT ON (A)
THE BUSINESS, OPERATIONS, PROSPECTS, ASSETS, LIABILITIES, RIGHTS, OBLIGATIONS OR
FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR
(B) THE ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS PURSUANT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR UNDER THE AGREEMENTS OR
INSTRUMENTS TO BE ENTERED INTO OR FILED IN CONNECTION HEREWITH, INCLUDING THE
REGISTRATION RIGHTS AGREEMENT AND THE WARRANTS.  WITHOUT LIMITATION, THE
MATERIAL BREACH OF A CONTRACT INVOLVING MORE THAN $1,000,000, THE IMPOSITION OF
A GOVERNMENT PENALTY OF $250,000 OR MORE, OR THE ACCELERATION OF INDEBTEDNESS OF
$500,000 OR MORE SHALL BE DEEMED A MATERIAL ADVERSE EFFECT.

 

15

--------------------------------------------------------------------------------


 


9.15         “PREFERRED STOCK” HAS THE MEANING SET FORTH IN SECTION 3.3.


 


9.16         “PURCHASE PRICE” HAS THE MEANING SET FORTH IN THE RECITALS.


 


9.17         “REGISTRATION RIGHTS AGREEMENT” MEANS THE REGISTRATION RIGHTS
AGREEMENT, DATED AS OF THE DATE OF THIS AGREEMENT AND AMONG THE PARTIES TO THIS
AGREEMENT, IN THE FORM ATTACHED HERETO AS EXHIBIT D.


 


9.18         “REGULATION D” MEANS REGULATION D AS PROMULGATED UNDER BY THE SEC
UNDER THE SECURITIES ACT.


 


9.19         “RULE 144” AND “RULE 144(K)” MEAN RULE 144 AND RULE 144(K),
RESPECTIVELY, PROMULGATED UNDER THE SECURITIES ACT, OR ANY SUCCESSOR RULE.


 


9.20         “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


 


9.21         “SEC REPORTS” HAS THE MEANING SET FORTH IN SECTION 3.6.


 


9.22         “SECURITIES” HAS THE MEANING SET FORTH IN THE RECITALS.


 


9.23         “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED, AND
THE RULES AND REGULATIONS THEREUNDER, OR ANY SIMILAR SUCCESSOR STATUTE.


 


9.24         “SIGNIFICANT SUBSIDIARIES” HAS THE MEANING SET FORTH IN SECTION
3.18.


 


9.25         “SUBSIDIARY” MEANS A CORPORATION OR OTHER BUSINESS ENTITY IN WHICH
THE COMPANY CONTROLS, EITHER DIRECTLY OR INDIRECTLY, AT LEAST 50% OF THE VOTING
POWER AND WHICH MEETS THE TEST OF A SIGNIFICANT SUBSIDIARY AS DEFINED IN RULE
1-02(W) OF REGULATION S-X PROMULGATED UNDER THE EXCHANGE ACT.


 


9.26         “WARRANTS” HAS THE MEANING SET FORTH IN THE RECITALS.


 


9.27         “WARRANT SHARES” MEANS THE NUMBER OF SHARES OF COMMON STOCK
PURCHASEABLE BY THE WARRANTS.


 


ARTICLE X
GOVERNING LAW; MISCELLANEOUS

 


10.1         GOVERNING LAW; JURISDICTION; JURY TRIAL WAIVER.  THIS AGREEMENT
WILL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES
HERETO HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL
AND STATE COURTS LOCATED IN THE COUNTY OF ORANGE, STATE OF CALIFORNIA WITH
RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED INTO
IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY.

 

16

--------------------------------------------------------------------------------


 


10.2         COUNTERPARTS; SIGNATURES BY FACSIMILE.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, ALL OF WHICH ARE CONSIDERED ONE AND THE
SAME AGREEMENT AND WILL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTIES.  THIS AGREEMENT, ONCE EXECUTED BY
A PARTY, MAY BE DELIVERED TO THE OTHER PARTIES HERETO BY FACSIMILE TRANSMISSION
OF A COPY OF THIS AGREEMENT BEARING THE SIGNATURE OF THE PARTY SO DELIVERING
THIS AGREEMENT.


 


10.3         HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND DO NOT AFFECT ITS
INTERPRETATION.


 


10.4         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
WILL BE DEEMED MODIFIED IN ORDER TO CONFORM WITH SUCH STATUTE OR RULE OF LAW. 
ANY PROVISION HEREOF THAT MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW WILL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF.


 


10.5         ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT AND THE REGISTRATION
RIGHTS AGREEMENT (INCLUDING ALL SCHEDULES AND EXHIBITS THERETO) AND THE WARRANTS
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN OR
THEREIN.  THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.  NO
PROVISION OF THIS AGREEMENT MAY BE WAIVED OR AMENDED OTHER THAN BY AN INSTRUMENT
IN WRITING SIGNED BY THE PARTY TO BE CHARGED WITH ENFORCEMENT.


 


10.6         NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT MUST BE SENT BY CERTIFIED OR REGISTERED MAIL (RETURN
RECEIPT REQUESTED) OR DELIVERED PERSONALLY OR BY COURIER (INCLUDING A RECOGNIZED
OVERNIGHT DELIVERY SERVICE) OR BY FACSIMILE AND WILL BE EFFECTIVE FIVE DAYS
AFTER BEING PLACED IN THE MAIL, IF MAILED BY REGULAR U.S. MAIL, OR UPON RECEIPT,
IF DELIVERED PERSONALLY, BY COURIER (INCLUDING A RECOGNIZED OVERNIGHT DELIVERY
SERVICE) OR BY FACSIMILE, IN EACH CASE ADDRESSED TO A PARTY.  THE ADDRESSES FOR
SUCH COMMUNICATIONS ARE:


 

If to the Company:

Chief Financial Officer

 

DynTek, Inc.

 

18881 Von Karman Ave., Suite 250

 

Irvine, California 92512

 

Fax: (949) 955-0086

 

 

 

 

With copies to:

Christopher Ivey, Esq.

 

Stradling Yocca Carlson & Rauth

 

660 Newport Center Drive, Suite 1600

 

Newport Beach, California 92660

 

Fax: (949) 725-4100

 

If to an Investor: To the address set forth immediately below such Investor’s
name on the signature pages hereto.

 

With a copy to:

Peter J. Tennyson, Esq.

 

Paul, Hastings, Janofsky & Walker LLP

 

695 Town Center Drive, 17th Floor

 

17

--------------------------------------------------------------------------------


 

 

Costa Mesa, California 92626

 

Fax: (949) 668-6337

 

Each party will provide written notice to the other parties of any change in its
address in accordance with the notice provisions hereof.

 


10.7         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS BINDING UPON AND INURES
TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS.  THE COMPANY
WILL NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE INVESTORS, AND NO INVESTOR MAY ASSIGN THIS
AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.  NOTWITHSTANDING THE FOREGOING, AN INVESTOR MAY ASSIGN
ALL OR PART OF ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANY OF ITS “AFFILIATES,”
AS THAT TERM IS DEFINED UNDER THE SECURITIES ACT, WITHOUT THE CONSENT OF THE
COMPANY SO LONG AS THE AFFILIATE IS AN ACCREDITED INVESTOR (WITHIN THE MEANING
OF REGULATION D UNDER THE SECURITIES ACT) AND AGREES IN WRITING TO BE BOUND BY
THIS AGREEMENT.  THIS PROVISION DOES NOT LIMIT THE INVESTOR’S RIGHT TO TRANSFER
THE SECURITIES PURSUANT TO THE TERMS OF THIS AGREEMENT OR TO ASSIGN THE
INVESTOR’S RIGHTS HEREUNDER TO ANY SUCH TRANSFEREE PURSUANT TO THE TERMS OF THIS
AGREEMENT.


 


10.8         THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


 


10.9         NO OTHER REPRESENTATIONS.  THE COMPANY MAKES NO REPRESENTATIONS OR
WARRANTIES IN ANY ORAL OR WRITTEN INFORMATION PROVIDED TO INVESTORS, OTHER THAN
THE REPRESENTATIONS AND WARRANTIES INCLUDED HEREIN.


 


10.10       FURTHER ASSURANCES.  EACH PARTY WILL DO AND PERFORM, OR CAUSE TO BE
DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND WILL EXECUTE AND
DELIVER ALL OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
ANOTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


10.11       NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT IS
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


10.12       EQUITABLE RELIEF.  THE COMPANY RECOGNIZES THAT, IF IT FAILS TO
PERFORM OR DISCHARGE ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY REMEDY AT
LAW MAY PROVE TO BE INADEQUATE RELIEF TO THE INVESTORS.  THE COMPANY THEREFORE
AGREES THAT THE INVESTORS ARE ENTITLED TO SEEK TEMPORARY AND PERMANENT
INJUNCTIVE RELIEF IN ANY SUCH CASE.

 

[SIGNATURE PAGE FOLLOWS]

 

18

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.

 

 

 

COMPANY:

 

 

 

DYNTEK, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

19

--------------------------------------------------------------------------------


 

OMNIBUS SIGNATURE PAGE TO

DYNTEK, INC.

SECURITIES PURCHASE AGREEMENT

 

The undersigned hereby executes and delivers the Securities Purchase Agreement
to which this Signature Page is attached, which, together with all counterparts
of the Agreement and Signature Pages of the other parties named in said
Agreement, shall constitute one and the same document in accordance with the
terms of the Agreement.

 

 

 

Sign Name:

 

 

 

 

 

Print Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

Number of Securities Purchased:

 

 

 

Common Shares:

 

 

Warrants (Number of Warrant Shares):

 

 

If the name in which the Share Certificates and Warrants are to be issued or the
registered address of the holder thereof is different than the name and address
above, please provide instructions below:

 

 

Name:

 

 

 

 

Registered Address:

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF INVESTORS

 

 

 

 

 

 

 

SACC Partners, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Warrant

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Wire Transfer Instructions

 

Please remit payment to:

 

Standard Federal

2600 Big Beaver Rd.

Troy, MI 48084

(888) 359-7306

Account Name: DynTek Services, Inc.

ABA 072000805

Account # 6856286387

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Investor Questionnaire

 

I certify that I am an Accredited Investor because I fall within one of the
following categories.

 

o            A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000;

 

o            A natural person who had “Individual Income” in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

o            An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, and the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company or registered investment advisor
or if the employee benefit plan has total assets in excess of $5,000,000, or, if
a self-directed plan, with investment decisions made solely by persons that are
Accredited Investors;

 

o            A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity;

 

o            A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended;

 

o            An insurance company as defined in Section 2(13) of the Securities
Act;

 

o            An investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
Act;

 

o            A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

o            A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

o            A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;

 

o            An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 

o            A director, executive officer, or general partners of the issuer of
the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer;

 

C-1

--------------------------------------------------------------------------------


 

o            A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of investing in the Company; or

 

o            An entity in which all of the equity owners qualify under any of
the above subparagraphs.

 

Net Worth.  The term “net worth” means the excess of total assets over total
liabilities.  In calculating net worth, the stockholder may include the
estimated fair market value of the stockholder’s principal residence as an
asset.

 

Income.  In determining individual “income,” the stockholder should add to the
stockholder’s individual taxable adjusted gross income (exclusive of any spousal
income) any amounts attributable to tax exempt income received, losses claimed
as a limited partner in any limited partnership, deductions claimed for
depletion, contributions to an IRA or Keogh retirement plan, alimony payments,
and any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income.

 

Dated:   February      ,2005

 

 

C-2

--------------------------------------------------------------------------------


 

Exhibit D

 

Registration Rights Agreement

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

Side Letter

 

E-1

--------------------------------------------------------------------------------